DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 3-4 are amended.  Claims 5-13 are withdrawn.  Claim 14 is cancelled.

Response to Amendment
	The amendments filed on 28 Oct. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claim 4 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, and 3-4 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3 under 35 USC 103 as being unpatentable over Oi et al. (J. Med. Chem.; published 15 Oct. 2015), view of Lin et al. (Nucl. Med. Biol.; published 2011) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3 under 35 USC 103 as being unpatentable over Oi et al. (J. Med. Chem.; published 15 Oct. 2015), view of Lin et al. (Nucl. Med. Biol.; published 2011), in further view of Takahashi et al. (CA 1991400 A1; filed on 5 Jul. 2016) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (J. Med. Chem.; published 15 Oct. 2015), view of Lin et al. (Nucl. Med. Biol.; published 2011) and March et al. (Child Adolescent Pych Mental Health; published 2012; see attached 892).

Oi et al. teach the development of novel PET probes for central 2-amino-3-(3-hydroxy-5-methyl-4-isoxazolyl)propionic acid receptors (see title).  Oi et al. teach the chemical structures of AMPA receptor antagonists (see scheme 1).  Oi et al. teach that in vivo PET assays of central AMPA receptors and their occupancy by drugs would help to gain insights into the molecular basis of neuropsychiatric disorders and to obtain proof of therapeutic concepts in clinical trials.  PET is a noninvasive molecular imaging modality that can be used for translational development of AMPA receptor ligands from animal models to humans (see pg. 8444).  Oi et al. teach monkey PET (see pgs. 8452-8453).  Oi et al. teach PET scans of a rhesus monkey with [11C]20a-23a.  Orthogonal PET images generated by averaging dynamic data at 0-90 min after intravenous injection of [11C]21a.  PET images are superimposed on individual MRI data (see fig. 5). To examine the specificity of [11C]21a binding in rhesus monkeys, [11C]21a PET scans were initiated 20 min after intravenous administration of 0.02, 0.05, and 0.2 mg/kg of unlabeled 21a.  This reads on a method of imaging AMPA receptors in a brain of a primate organism, the method comprising administering a radiolabeled substance to the primate organism wherein substance becomes selectively bound to the AMPA receptors in the primate organism and detecting the radiation which is emitted from the substance bound to the AMPA receptors in the brain so as to acquire data on a distribution and/or expression level of the AMPA receptors in the brain.  The present PET results support the validity of [11C]21a as an imaging agent for AMPA receptors, whereas there remains the possibility that further improvements of the chemical and pharmacokinetic properties would enable high-contrast visualization of target molecules (see pg. 8456).
	Oi et al. do not teach a method wherein a required time, such as a time after a total amount of radiation in the entire brain reaches a max value, is allowed after the delivery of the administered substance into a brain such that the substance which is not bound to the AMPA receptors in the brain discharged from the brain, and the detection is thereafter performed and step of carrying out companion diagnosis based on the imaged AMPA receptors in the brain.  
	Lin et al. teach the optimal scanning time window for 18F-FP-(+)-DTBZ (18F-AV-133) summed uptake measurements (see title).  Lin et al. teach that quantitative values of binding potential, distribution volume or distribution volume ratio could be computed through compartmental modeling analysis.  The semiquantitative quantitative measurement using standard uptake value ratio (SUVR) based on summed tissue uptake can provide compatible information but with a short scan time with AIF.  SUVR is a good approximation of quantitative DVR in a stable uptake time.  Optimization of scanning time is necessary before the broad implementation of SUVR.  The discrimination power of SUVR at optimal time window between patients and healthy subjects is important for clinical assessment (see pg. 1150).  Dynamic scans were acquired within 180 min (0-30, 50-140, and 160-180 min).  The scanning time of 90-100 in for 18F-AV-133 is considered as the optimal time window for summed uptake measurements in SUVRs correlation to DVRs, differential power, stability and clinical feasibility (see abstract).
	March et al. teach drug development in pediatric psychiatry (see title).  March et al. teach the AMPA receptors (see pg. 2).  March et al. teach PET (see pg. 4).  March et al. teach that using FDA/industry terminology therapeutic biomarkers are referred to as companion (to treat) diagnostics that do one of the following: stratify patients on choice of treatment, tailor the dose of treatment, predict response early treatment, or provide a surrogate endpoint to facilitate the study of intervention efficacy (see pg. 4).  March et al. teach that a PET biomarker allows medicines to be given much earlier in the disease course thereby offering the potential of disease modification (see pg. 4). Biomarkers on the road to stratified and ultimately personalized medicine will be a key development-finally, the age of molecular diagnosis and the dawn of the age of companion diagnostics to optimize treatment for psychiatric illness (see pg. 5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Oi et al. (method of diagnosis of disease associated with the AMPA receptors in the brain comprising administering [11C]20a-23a which selectively bind to the AMPA receptors in the brain of the subject and detecting [11C]20a-23a so as to acquire data on the distribution and expression level of the AMPA receptors in the brain) by allowing a required time after delivery of the substance into the brain such that the substance which is not bound to the AMPA receptors is discharged from the brain and detection thereafter is performed as taught by Lin et al. because it would have been expected to advantageously enable computing time dependent and quantitatively easy SUVR, a good approximation of binding potential and DVR with a short scan time.  The required time is a result effective variable that a person of ordinary skill in the art would have arrived at through routine experimentation.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a time after a total amount of radiation in the entire brain reaches a maximum value in order to achieve optimal stability and correlation of SUVR to DVR/binding potential.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Oi et al. so that detection is performed when a first period of time elapses after the delivery of the substance into the brain and when a second period of time longer than the first period of time  elapses based on individual detection values, the data on the distribution and/or level of the AMPA receptors in the brain is acquired as taught by Lin et al. because it would have been expected to advantageously enable a short scanning time in the optimal time window for summed uptake measurements in terms of SUVRs correlation to DVR/binding potential, and stability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Oi et al. by further carrying out companion diagnosis based on the imaged AMPA receptors in the brain so that the method is a method of companion diagnosis as taught by March et al. because it would have been expected to advantageously allow medicines to be given earlier in the course of treatment and/or tailor the dose of treatment, and/or stratify patients on the choice of treatment.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (J. Med. Chem.; published 15 Oct. 2015), in view of Lin et al. (Nucl. Med. Biol.; published 2011), and March et al. (Child Adolescent Pych Mental Health; published 2012; see attached 892), in further view of Takahashi et al. (CA 2991400 A1; filed on 5 Jul. 2016).

	Oi et al. teach as discussed above.
	Oi et al. do not further teach that the substance comprises a compound of instant formula (I).
	Lin et al. teach as discussed above.
	March et al. teach as discussed above.
	Takahashi et al. teach a novel compound that specifically binds to AMPA receptor (see title).  Takahashi et al. teach that this compound is capable of specifically binding to an AMPA receptor and shows extremely high brain uptake (see pg. 79).  Takahashi et al. disclose radiolabeled K2 
    PNG
    media_image1.png
    240
    383
    media_image1.png
    Greyscale
 (see [0027], table 2; pg. 49).  Takahashi et al. teach PET imaging in rat using AMPA receptor recognizing compound K-2.  Radiolabeled K-2 was then administered to a rat and the PET imaging in vivo was performed.  The radiolabeled K-2 in the rat exhibited extremely high brain uptake and was specifically accumulated in a region that includes the hippocampus, the striatum, and the cerebellum and is known that a large number of AMPA receptors histologically exist (see [0098], pgs. 64-67, Figs. 4-10).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Oi et al. by further substituting [11C]21a with [11C]K-2 as taught by Takahashi et al. because it would have been expected to advantageously enable PET imaging the AMPA receptors in the brain of a patient using a compound that advantageously exhibits high brain uptake and high specificity to the AMPA receptor in living organisms.


Applicants Arguments
	Applicants assert that neither Oi nor Lin disclose or suggest companion diagnosis of diseases associated with AMPA receptors in the brain.  The disclosures of Oi and/or Lin cannot form the basis of a prima facie case of obviousness since not all the elements of the amended  are disclosed in Oi and/or Lin.

Applicant's arguments filed 28 Oct. 2022 have been fully considered but they are not persuasive. March, cited above, teaches and makes obvious the companion diagnosis of disease associated with AMPA receptors in the brain.  March teaches that companion diagnosis allows the following: stratify patients on choice of treatment, tailor the dose of treatment, predict response early in treatment, or provide a surrogate endpoint to facilitate the study of intervention efficacy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Oi by carrying out companion diagnosis based on the imaged AMPA receptors so that the method is method of companion diagnosis in order to gain the advantages taught by March, that is, stratify patients on choice of treatment, etc.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618